7 So.3d 653 (2009)
Glenda C. HASTY, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-5595.
District Court of Appeal of Florida, First District.
April 30, 2009.
Glenda C. Hasty, pros se, Petitioner.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Glenda C. Hasty is hereby afforded belated appeal of judgment and sentence of the Circuit Court for Okaloosa County in its case numbers 2003-CF-28 and 2005-CF-642. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). The circuit court shall appoint counsel for Hasty if she qualifies for such an appointment.
HAWKES, C.J., PADOVANO and ROBERTS, JJ., concur.